DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious the claimed combination of elements recited in claims 1 and 10, wherein a rotor assembly and an electric machine is comprised of a rotor body, a shaft assembly located at a central axis of the rotor assembly, the shaft assembly including a main rotor shaft, a center drive shaft located inside of the main rotor shaft, and a hydraulic damper located radially between the main rotor shaft and the center drive shaft, the hydraulic damper further including a plurality of cavities such that fluid is urged through the plurality of cavities to dampen motion between the main rotor shaft and the center drive shaft.  While the prior art, as described below, discloses rotor bodies, shaft assemblies, rotor shafts, driveshafts, hydraulic damper sleeves, cavities, and fluids, the prior art does not teach or render obvious the rotor assembly or the electric machine as claimed.  One of ordinary skill in the art would not be motivated to connect the elements of each prior art reference to make the applicant's invention absent improper hindsight.
Himmelmann (US 2022/0224196 A1) discloses all of the claim limitations of claims 1 and 10 in the current application (a rotor body, a shaft assembly, a main rotor shaft, a center drive shaft, a hydraulic damper sleeve, a plurality of cavities, etc.), but a double patenting rejection would not be proper per MPEP 804(I)(B)(1)(b)(i) since the current application has an effective filing date of November 3, 2020, and Himmelmann has an effective filing date of January 8, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656